OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                 AUSTIN
                         .   .J”




John 8. Taylor, Pag0.S
aaMtr?ble tabn IS.Taylor, Pa@ 8


            UC.11tllldtW
                      Slljr
                         QrdOr OP OYdsrS Of the bV-
            lmuwntsi Agenay. tbsntal'~m pmaul~teQ
            and in r0r0b at the    tImo.*

            N=tIale lllab, 6ooblonQa, Vwnoo'8 AimotateU
Pvll*   cod8, prov+les IO ro11owrr
                 %ea. 8a. #hwlavarthe ooYsrnl5ent-
            ul k~~rc~y‘sholl hffo aQopts(iartyrule or
            regulntlonandcr the mar     o.onterreQby
            thle Act, such Wmwsuumt'al Agancy ahal
            mbli8h in thrro (9) XlOW89E@W8 0f @a-
            oral oircul.atIan la the tltateof Texau
            (aueh YMWbp~~rZJ  to bo 8alOebd by b&?
            Covernwntol Agan‘cg),, onae saoh day for
            three (5) aoawoutirs dayu a aoqlets
            oopy 0r suoh rule 1314ra&atlon and 033
            and after &he 7th onl8nfmx day arter the
            date ot t&e lust pullicrlrtloa,muoh rU,
            mqgulatlonor ariler#hall b000im err00-
            tlve and snfwtwable~ IlotiaeOf cay
            wawdmmat, repeal, alt4rat$.an  or xo&ifl-
            cation of such order asay be eitd.lcrly
            pltmulgatedand will bacon0 similarly
            slneotire after biailaraotioeta
            J%.l'tiO~
                   lllBb, &OtiQd 9, ?+3l7IO~'S hlUlQtate8
PWd     Cdl.,   prISYibe8 88 fOl~CWUt       '
IEolwrKblaJohn E. Taylor, Frge 4




             Artielo WNa,   Seetton 6, Vertaen~sAm&ate4
Clrll   %tute8,    provides a8 rollowe:
                  QOVO. 3. xlk3nverthe coRwl.l~ci~on
             shall have sdopted, urtar notioe anO
             homing ss provldob  rndsr othsc atat-
             utelror the State, qny nilo, rqula-
             tion or order pumuant to ang statute
             artthis State, no orimPnPl actionshn3.l
             bo,aaintalnedegetit any persrm tnvolv-
             lag the rioiation or any provioionor
             mwh rule, ro&&ion     or order, until
             fba Qodawion   shei have pm~ated
             mob ‘mle,       rscpllatlan or order by pub-
             ,lichin      a~oomplete oopy g? 8em IR
             chroe   ir 9) nmspnpars    or gonsral omna-’
             lotion la t&'Gtate or Fdx~s (auoh new-
             pagers to be meleotedby aaid ComnIw
             slon) on&e baoh dey ror t&roe (3) 008-
             i%itiUtfVe days, end ORSnd utter the &?W-
             enth (9th) day ~rrterthe 4ate ot tt!m
             last publioatton swh tia, rsgulatlea
             or order shall be lffeo tlve end onfw~m-
             able In any 0rimine.L ution,  brbu6t~8
             pursuant to this hpt. ‘No ariplinal eo-